Case 1:18-cr-00457-AMD Document 136 Filed 03/09/20 Page 1 of 3 PageID #: 1439

                                                    U.S. Department of Justice


                                                    United States Attorney
                                                    Eastern District of New York

JN/DKK/LB/CJN                                       271 Cadman Plaza East
F. #2017R05903                                      Brooklyn, New York 11201


                                                    March 9, 2020


By Email and ECF

Michael Levy
Joan M. Loughnane
Sidley Austin LLP

David Bitkower
Matthew S. Hellman
Jenner & Block LLP

                Re:   United States v. Huawei Technologies Co., Ltd., et al.
                      Criminal Docket No. 18-457 (S-3) (AMD)

Dear Counsel:

              Enclosed please find the government’s production of discovery in accordance
with Rule 16 of the Federal Rules of Criminal Procedure. This discovery supplements the
government’s previous productions. The discovery is being produced pursuant to the
Protective Order entered by the Court on June 10, 2019. See ECF Docket Entry No. 57. The
government also requests reciprocal discovery from the defendant.

               This discovery is only being provided to Huawei Technologies Co., Ltd. and
Huawei Device USA Inc. Although Huawei Device Co. Ltd. and Futurewei Technologies,
Inc. are newly indicted defendants in this case, neither is entitled to this discovery because
they are not parties to the protective order.
  Case 1:18-cr-00457-AMD Document 136 Filed 03/09/20 Page 2 of 3 PageID #: 1440



  I.       The Government’s Discovery

       Document Description            Category of                     Bates Range
                                   Discovery Pursuant
                                   to Protective Order

Financial Institution Documents,    Sensitive Discovery      DOJ_HUAWEI_A_0004428237 -
  Including Customer Account              Material           DOJ_HUAWEI_A_0004435975
    Information and Written
        Correspondence                                       DOJ_HUAWEI_A_0004436373 -
                                                             DOJ_HUAWEI_A_0004487081

Financial Institution Documents,    Discovery Material      DOJ_HUAWEI_A_0004488049 –
  Including Customer Account                                 DOJ_HUAWEI_A_0004544327
    Information and Written
        Correspondence

       Documents Related to         Sensitive Discovery      DOJ_HUAWEI_A_0004435976 -
         Activities in Iran               Material           DOJ_HUAWEI_A_0004436372

       Documents Related to         Discovery Material       DOJ_HUAWEI_A_0004487082 -
         Activities in Iran                                  DOJ_HUAWEI_A_0004488048


                                                  Very truly yours,

                                                  RICHARD P. DONOGHUE
                                                  United States Attorney

                                          By:      /s/ Julia Nestor
                                                  Alexander A. Solomon
                                                  Julia Nestor
                                                  David K. Kessler
                                                  Sarah Evans
                                                  Assistant United States Attorneys
                                                  (718) 254-7000




                                              2
Case 1:18-cr-00457-AMD Document 136 Filed 03/09/20 Page 3 of 3 PageID #: 1441



                                              DEBORAH L. CONNOR
                                              Chief, Money Laundering and Asset
                                              Recovery Section, Criminal Division
                                              U.S. Department of Justice

                                       By:    /s/ Christian J. Nauvel
                                              Laura Billings
                                              Christian J. Nauvel
                                              Trial Attorneys

                                              JAY I. BRATT
                                              Chief, Counterintelligence and Export
                                              Control Section
                                              National Security Division, U.S. Department
                                              of Justice

                                       By:    /s/ Thea D. R. Kendler
                                              Thea D. R. Kendler
                                              David Lim
                                              Trial Attorneys

cc:   Clerk of the Court (AMD) (by ECF) (without Enclosures)




                                          3
